DETAILED ACTION
Claims 1-17 are pending in this office action.
Double Patenting
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11138217. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope.
The below table shows differences between the instance application and the U.S. Patent No. 11138217:
	
The instance Application: 17/384,746
U.S. Patent No. 11138217
1. A system for location information on a social network, comprising: 

a computer processor; and
 a social mapping module executing on the computer processor and configured to enable the computer processor to: receive, from a client device, a first request for one or more social media posts, wherein the first request includes first screen attribute information about a display of the client device, and wherein the first screen attribute information is related to location information;
 identify a set of social media posts based on the first screen attribute information; 
apply, by the computer processor, two sets of grouping criteria to the set of social media posts to generate an aggregated group, wherein: the aggregated group is a subset of the set of social media posts, and applying the two sets of grouping criteria comprises: generating a combined ranking based at least in part on ranking each social media post of the set of social media posts according to relevancy with the other social media posts of the set of social media posts, and selecting, based on the combined ranking, the subset of the set of social media posts for inclusion in the aggregated group,

 wherein the selecting comprises: excluding at least one social media post of the set of social media posts from inclusion in the aggregated group based on the combined ranking, and selecting social media posts, based on the first screen attribute information and positions of other aggregated graphical symbols, such that the aggregated graphical symbol will not overlap with the other aggregated graphical symbols on the display;
 generate, by the computer processor, an aggregated graphical symbol based on the aggregated group, wherein the aggregated graphical symbol represents the aggregated group; and 
provide, in response to the first request, the aggregated graphical symbol for display by the client device.  
2. The system of claim 1, wherein ranking each social media post of the set of social media posts according to relevancy with the other social media posts of the set of social media posts is based on at least one selected from a group consisting of: geographic density of location metadata corresponding to each social media post, emotional state metadata corresponding to each social media post, color theme metadata corresponding to each social media post, and a recency corresponding to each social media post.  
3. The system of claim 1, wherein generating the aggregated graphical symbol based on the aggregated group comprises: determining a display size of the aggregated graphical symbol, based on the first screen attribute information, such that the aggregated graphical symbol will not overlap with other aggregated graphical symbols on the display.  
4. The system of claim 1, wherein generating the aggregated graphical symbol based on the aggregated group comprises at least one selected from a group consisting of: selecting an aggregated graphical symbol based on an average of graphical symbols associated with the social media posts selected by authors of the social media posts; selecting an aggregated graphical symbol based on a median of graphical symbols associated with the social media posts selected by authors of the social media posts; selecting an aggregated graphical symbol based on emotional states associated with the social media posts selected by authors of the social media posts; and selecting an aggregated graphical symbol based on colors associated with the social media posts selected by authors of the social media posts.  






5. The system of claim 1, wherein the social mapping module is further configured to enable the computer processor to: associate a color with the aggregated graphical symbol, wherein the color is selected based on at least one selected from a group consisting of: a predetermined look-up-table mapping graphical symbols to colors, colors associated with the social media posts included in the aggregated group, colors selected by authors of the social media posts included in the aggregated group, and colors associated with emotional states selected by authors of the social media posts included in the aggregated group.  

6. The system of claim 1, wherein the social mapping module is further configured to enable the computer processor to: receive, from the client device, a second request including a user interaction involving the aggregated graphical symbol; and provide, in response to the second request, at least one social media post of the aggregated group.  

7. The system of claim 1, wherein the social mapping module is further configured to enable the computer processor to: receive, from the client device, a second request for one or more social media posts, wherein the second request includes second screen attribute information about the display of the client device, wherein the second screen attribute information is different from the first screen attribute information; identify a second set of social media posts based on the second screen attribute information; apply, by the computer processor, grouping criteria to the second set of social media posts to generate a second aggregated group; generate a second aggregated graphical symbol based on the second aggregated group, wherein the second aggregated graphical symbol represents the second aggregated group; and provide, in response to the second request, the second aggregated graphical symbol for display by the client device.  


8. The system of claim 1, wherein: providing the aggregated graphical symbol for display by the client device comprises providing text for display in a tab emerging from a second graphical symbol on the client device; and the social mapping module is further configured to enable the computer processor to provide instructions, to the client device and in response to second screen attribute information, to alter the text for display.  

9. A system for location information on a social network, comprising: a computer processor; and a social mapping module executing on the computer processor and configured to enable the computer processor to: identify, at the client device, first screen attribute information of the client device, wherein the first screen attribute information is related to location information; send, by the client device, a request for social media posts, wherein the request includes the first screen attribute information; receive, by the client device, a set of social media posts; apply, by the computer processor, two sets of grouping criteria to the set of social media posts to generate an aggregated group, wherein: the aggregated group is a subset of the set of social media posts, and applying the two sets of grouping criteria comprises: generating a combined ranking based at least in part on ranking each social media post of the set of social media posts according to relevancy with the other social media posts of the set of social media posts, and selecting, based on the combined ranking, the subset of the set of social media posts for inclusion in the aggregated group, wherein the selecting comprises: excluding at least one social media post of the set of social media posts from inclusion in the aggregated group based on the combined ranking, and selecting social media posts, based on the first screen attribute information and positions of other aggregated graphical symbols, such that the aggregated graphical symbol will not overlap with the other aggregated graphical symbols on the display; generate an aggregated graphical symbol based on the aggregated group, wherein the aggregated graphical symbol represents the aggregated group; and display, at the client device, the aggregated graphical symbol.  



10. The system of claim 9, wherein displaying the aggregated graphical symbol comprises displaying a color associated with an emotional state corresponding to the aggregated graphical symbol, wherein the association of the color with the emotional state is based on at least one selected from a group consisting of: a predetermined look-up-table mapping graphical symbols to colors, colors associated with the social media posts included in the aggregated group, colors selected by authors of the social media posts included in the aggregated group, and colors associated with emotional states selected by authors of the social media posts included in the aggregated group.  

11. The system of claim 9, wherein the social mapping module is further configured to enable the computer processor to: associate a color with the aggregated graphical symbol, wherein the color is selected based on at least one selected from a group consisting of: a predetermined look-up-table mapping graphical symbols to colors, colors associated with the social media posts included in the aggregated group, colors selected by authors of the social media posts included in the aggregated group, and colors associated with emotional states selected by authors of the social media posts included in the aggregated group. 
 
12. The system of claim 9, wherein the social mapping module is further configured to enable the computer processor to: receive, from the client device, a second request including a user interaction involving the aggregated graphical symbol; and provide, in response to the second request, at least one social media post of the aggregated group.  

13. The system of claim 9, wherein the social mapping module is further configured to enable the computer processor to: receive, from the client device, a second request for one or more social media posts, wherein the second request includes second screen attribute information about the display of the client device, wherein the second screen attribute information is different from the first screen attribute information; identify a second set of social media posts based on the second screen attribute information; apply, by the computer processor, grouping criteria to the second set of social media posts to generate a second aggregated group; generate a second aggregated graphical symbol based on the second aggregated group, wherein the second aggregated graphical symbol represents the second aggregated group; and provide, in response to the second request, the second aggregated graphical symbol for display by the client device. 









 
14. The system of claim 9, wherein: providing the aggregated graphical symbol for display by the client device comprises providing text for display in a tab emerging from a second graphical symbol on the client device; and the social mapping module is further configured to enable the computer processor to provide instructions, to the client device and in response to second screen attribute information, to alter the text for display.  

15. A method for location information on a social network, comprising: receiving, from a client device, a first request for one or more social media posts, wherein the first request includes first screen attribute information about a display of the client device, and wherein the first screen attribute information is related to location information; identifying a set of social media posts based on the first screen attribute information; applying, by a computer processor, two sets of grouping criteria to the set of social media posts to generate an aggregated group, wherein: the aggregated group is a subset of the set of social media posts, and applying the two sets of grouping criteria comprises: generating a combined ranking based at least in part on ranking each social media post of the set of social media posts according to relevancy with the other social media posts of the set of social media posts, and selecting, based on the combined ranking, the subset of the set of social media posts for inclusion in the aggregated group, wherein the selecting comprises: excluding at least one social media post of the set of social media posts from inclusion in the aggregated group based on the combined ranking, and selecting social media posts, based on the first screen attribute information and positions of other aggregated graphical symbols, such that the aggregated graphical symbol will not overlap with the other aggregated graphical symbols on the display; generating, by the computer processor, an aggregated graphical symbol based on the aggregated group, wherein the aggregated graphical symbol represents the aggregated group; and providing, in response to the first request, the aggregated graphical symbol for display by the client device.  
16. The method of claim 15, further comprising: associating a color with the aggregated graphical symbol, wherein the color is selected based on at least one selected from a group consisting of: a predetermined look-up-table mapping graphical symbols to colors, colors associated with the social media posts included in the aggregated group, colors selected by authors of the social media posts included in the aggregated group, and colors associated with emotional states selected by authors of the social media posts included in the aggregated group.  
17. The method of claim 15, further comprising: receiving, from the client device, a second request including a user interaction involving the aggregated graphical symbol; and providing, in response to the second request, at least one social media post of the aggregated group.

1. A system for location information on a social network, comprising:
 a computer processor; and 
a social mapping module executing on the computer processor and configured to enable the computer processor to: receive, from a client device, a first request for one or more social media posts, wherein the first request includes first screen attribute information about a display of the client device, and wherein the first screen attribute information is related to location information; 
identify a set of social media posts based on the first screen attribute information; apply two sets of grouping criteria to the set of social media posts to generate an aggregated group, wherein: the aggregated group is a subset of the set of social media posts, and the applying the two sets of grouping criteria comprises: generating a combined ranking based at least in part on ranking each social media post of the set of social media posts according to relevancy with other social media posts of the set of social media posts, and selecting, based on the combined ranking, the subset of the set of social media posts for inclusion in the aggregated group,

 wherein the selecting comprises excluding at least one social media post of the set of social media posts from inclusion in the aggregated group based on the combined ranking; 
generate an aggregated graphical symbol based on the aggregated group, wherein the aggregated graphical symbol represents the aggregated group, wherein the generating comprises: determining a display size of the aggregated graphical symbol, based on the first screen attribute information and positions of other aggregated graphical symbols, such that the aggregated graphical symbol will not overlap with other aggregated graphical symbols on the display; and 
provide, in response to the first request, the aggregated graphical symbol for display by the client device.
2. The system of claim 1, wherein ranking each social media post of the set of social media posts according to relevancy with the other social media posts of the set of social media posts is based on at least one selected from a group consisting of: geographic density of location metadata corresponding to each social media post, emotional state metadata corresponding to each social media post, color theme metadata corresponding to each social media post, and a recency corresponding to each social media post.
3. The system of claim 1, wherein the selecting the subset of the set of social media posts for inclusion in the aggregated group further comprises: selecting social media posts, based on the first screen attribute information and positions of other aggregated graphical symbols, such that the aggregated graphical symbol will not overlap with the other aggregated graphical symbols on the display.
4. The system of claim 1, wherein generating the aggregated graphical symbol based on the aggregated group comprises at least one selected from a group consisting of: selecting an aggregated graphical symbol based on an average of graphical symbols associated with social media posts selected by authors of the social media posts; selecting an aggregated graphical symbol based on a median of graphical symbols associated with the social media posts selected by authors of the social media posts; selecting an aggregated graphical symbol based on emotional states associated with the social media posts selected by authors of the social media posts; and selecting an aggregated graphical symbol based on colors associated with the social media posts selected by authors of the social media posts.
5. The system of claim 1, wherein the social mapping module is further configured to enable the computer processor to: associate a color with the aggregated graphical symbol, wherein the color is selected based on at least one selected from a group consisting of: a predetermined look-up-table mapping graphical symbols to colors, colors associated with the social media posts included in the aggregated group, colors selected by authors of the social media posts included in the aggregated group, and colors associated with emotional states selected by authors of the social media posts included in the aggregated group.

6. The system of claim 1, wherein the social mapping module is further configured to enable the computer processor to: receive, from the client device, a second request including a user interaction involving the aggregated graphical symbol; and provide, in response to the second request, at least one social media post of the aggregated group.
7. The system of claim 1, wherein the social mapping module is further configured to enable the computer processor to: receive, from the client device, a second request for one or more social media posts, wherein the second request includes second screen attribute information about the display of the client device, wherein the second screen attribute information is different from the first screen attribute information; identify a second set of social media posts based on the second screen attribute information; apply grouping criteria to the second set of social media posts to generate a second aggregated group; generate a second aggregated graphical symbol based on the second aggregated group, wherein the second aggregated graphical symbol represents the second aggregated group; and provide, in response to the second request, the second aggregated graphical symbol for display by the client device.

8. The system of claim 1, wherein: providing the aggregated graphical symbol for display by the client device comprises providing text for display in a tab emerging from a second graphical symbol on the client device; and the social mapping module is further configured to enable the computer processor to provide instructions, to the client device and in response to second screen attribute information, to alter the text for display.

9. A system for location information on a social network, comprising: a computer processor; and a social mapping module executing on the computer processor and configured to enable the computer processor to: identify, at a client device, first screen attribute information of the client device, and wherein the first screen attribute information is related to location information; send, by the client device, a request for social media posts, wherein the request includes the first screen attribute information; receive, by the client device, a set of social media posts; apply two sets of grouping criteria to the set of social media posts to generate an aggregated group, wherein: the aggregated group is a subset of the set of social media posts, and the applying the two sets of grouping criteria comprises: generating a combined ranking based at least in part on ranking each social media post of the set of social media posts according to relevancy with other social media posts of the set of social media posts, and selecting, based on the combined ranking, the subset of the set of social media posts for inclusion in the aggregated group, wherein the selecting comprises excluding at least one social media post of the set of social media posts from inclusion in the aggregated group based on the combined ranking; generate an aggregated graphical symbol based on the aggregated group, wherein the aggregated graphical symbol represents the aggregated group, wherein the generating comprises: determining a display size of the aggregated graphical symbol, based on the first screen attribute information and positions of other aggregated graphical symbols, such that the aggregated graphical symbol will not overlap with other aggregated graphical symbols on the display; and display, in response to the request at the client device, the aggregated graphical symbol on a display of the client device.
10. The system of claim 9, wherein displaying the aggregated graphical symbol comprises displaying a color associated with an emotional state corresponding to the aggregated graphical symbol, wherein the association of the color with the emotional state is based on at least one selected from a group consisting of: a predetermined look-up-table mapping graphical symbols to colors, colors associated with the social media posts included in the aggregated group, colors selected by authors of the social media posts included in the aggregated group, and colors associated with emotional states selected by authors of the social media posts included in the aggregated group.

11. The system of claim 9, wherein displaying the aggregated graphical symbol comprises: selecting social media posts, based on the first screen attribute information and positions of other aggregated graphical symbols, such that the aggregated graphical symbol will not overlap with the other aggregated graphical symbols on the display.
12. The system of claim 9, wherein the social mapping module is further configured to enable the computer processor to: associate a color with the aggregated graphical symbol, wherein the color is selected based on at least one selected from a group consisting of: a predetermined look-up-table mapping graphical symbols to colors, colors associated with the social media posts included in the aggregated group, colors selected by authors of the social media posts included in the aggregated group, and colors associated with emotional states selected by authors of the social media posts included in the aggregated group.
13. The system of claim 9, wherein the social mapping module is further configured to enable the computer processor to: receive, from the client device, a second request including a user interaction involving the aggregated graphical symbol; and provide, in response to the second request, at least one social media post of the aggregated group.
14. The system of claim 9, wherein the social mapping module is further configured to enable the computer processor to: receive, from the client device, a second request for one or more social media posts, wherein the second request includes second screen attribute information about the display of the client device, wherein the second screen attribute information is different from the first screen attribute information; identify a second set of social media posts based on the second screen attribute information; apply grouping criteria to the second set of social media posts to generate a second aggregated group; generate a second aggregated graphical symbol based on the second aggregated group, wherein the second aggregated graphical symbol represents the second aggregated group; and provide, in response to the second request, the second aggregated graphical symbol for display by the client device.
15. The system of claim 9, wherein: providing the aggregated graphical symbol for display by the client device comprises providing text for display in a tab emerging from a second graphical symbol on the client device; and the social mapping module is further configured to enable the computer processor to provide instructions, to the client device and in response to second screen attribute information, to alter the text for display.

16. A method for location information on a social network, comprising: receiving, from a client device, a first request for one or more social media posts, wherein the first request includes first screen attribute information about a display of the client device, and wherein the first screen attribute information is related to location information; identifying, by a computer processor, a set of social media posts based on the first screen attribute information; applying, by the computer processor, two sets of grouping criteria to the set of social media posts to generate an aggregated group, wherein: the aggregated group is a subset of the set of social media posts, and the applying the two sets of grouping criteria comprises: generating a combined ranking based at least in part on ranking each social media post of the set of social media posts according to relevancy with other social media posts of the set of social media posts, and selecting, based on the combined ranking, the subset of the set of social media posts for inclusion in the aggregated group, wherein the selecting comprises excluding at least one social media post of the set of social media posts from inclusion in the aggregated group based on the combined ranking; generating, by the computer processor, an aggregated graphical symbol based on the aggregated group, wherein: the aggregated graphical symbol represents the aggregated group, and the generating comprises determining a display size of the aggregated graphical symbol, based on the first screen attribute information and positions of other aggregated graphical symbols, such that the aggregated graphical symbol will not overlap with other aggregated graphical symbols on the display; and providing, in response to the first request, the aggregated graphical symbol for display by the client device.
17. The method of claim 16, wherein the selecting the subset of the set of social media posts for inclusion in the aggregated group further comprises: selecting social media posts, based on the first screen attribute information and positions of other aggregated graphical symbols, such that the aggregated graphical symbol will not overlap with the other aggregated graphical symbols on the display.
18. The method of claim 16, further comprising: associating a color with the aggregated graphical symbol, wherein the color is selected based on at least one selected from a group consisting of: a predetermined look-up-table mapping graphical symbols to colors, colors associated with the social media posts included in the aggregated group, colors selected by authors of the social media posts included in the aggregated group, and colors associated with emotional states selected by authors of the social media posts included in the aggregated group.
19. The method of claim 16, further comprising: receiving, from the client device, a second request including a user interaction involving the aggregated graphical symbol; and providing, in response to the second request, at least one social media post of the aggregated group



Allowable Subject Matter
Claims 1-17 are allowed if they overcome double patenting.
The prior arts of the record such as Kenberg teaches ranking each social media post of the set of social media posts. For example, the server system may rank a set of posts that are to he transmitted back to the computing device according to a customized score. The post scores may be used to assign a prominence to each of the posts: thus, in view of importance for each social media post. The post scores may he used to assign a prominence order of importance, e.g. to each of the posts, wherein the customized score is based on a set of preference factors. The post scores may be used to assign a prominence to each of the posts, corresponding to the requesting account (FIG. 1, after the user logs into his account), applied to a general score of each social media post, the server system or the computing device may categorize as rank the posts as having a high prominence or a low prominence based on their scores (paragraph 4); and for inclusion in the aggregated group, wherein the selecting comprises excluding at least one social media post of the set of soeiai media posts from inclusion in the aggregated group based on the ranking” as the post filterer 338 may receive a set of posts that were scored by the post scorer, and output a smaller set of posts that have been selected based on post scores. The output posts may be assigned a prominence using a criteria that may be different than the score (paragraph 83). Miller teaches receiving, from a client device, a request for one or more events (paragraphs 78, 120-121, fig. 1), wherein the request includes a time range information or size of a preceding time window as first screen attribute information about a display of the client device (fig. 6A, paragraph 132), identify a set of events based on the  time range information or size of a preceding time window (figs. 6A-8B, paragraphs 132-133).
However, none of the prior arts of the record teaches wherein:
identify a set of social media posts based on the first screen attribute information, wherein the first request includes first screen attribute information about a display of the client device, and wherein the first screen attribute information is related to location information; apply, by the computer processor, two sets of grouping criteria to the set of social media posts to generate an aggregated group, wherein: the aggregated group is a subset of the set of social media posts, and applying the two sets of grouping criteria comprises: generating a combined ranking based at least in part on ranking each social media post of the set of social media posts according to relevancy with the other social media posts of the set of social media posts, and selecting, based on the combined ranking, the subset of the set of social media posts for inclusion in the aggregated group, wherein the selecting comprises: excluding at least one social media post of the set of social media posts from inclusion in the aggregated group based on the combined ranking, and selecting social media posts, based on the first screen attribute information and positions of other aggregated graphical symbols, such that the aggregated graphical symbol will not overlap with the other aggregated graphical symbols on the display; generate, by the computer processor, an aggregated graphical symbol based on the aggregated group, wherein the aggregated graphical symbol represents the aggregated group; and provide, in response to the first request, the aggregated graphical symbol for display by the client device (in claims 1, 9, 15).


















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169